USDC IN/ND case 1:21-cv-00118-HAB-SLC document 1 filed 03/23/21 page 1 of 3


                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             FORT WAYNE DIVISION

RICHARD PHILLIPS,                           )
                                            )
                     Plaintiff,             )
                                            )
vs.                                         )           CIVIL NO: 1:21-CV-00118
                                            )
KELLEY CHEVY, LLC,                          )
                                            )
                     Defendant.             )



                                  NOTICE OF REMOVAL

       Comes now Defendant, Kelley Chevy, LLC, by counsel, pursuant to 28 U.S.C.

§1446, and respectfully files its Notice of Removal, removing this cause from the Allen

Superior Court to the United States District Court for the Northern District of Indiana,

and in support thereof states as follows:

       1.     On March 8, 2021, an action was commenced against Defendant in the Allen

Superior Court, entitled Richard Phillips v Kelley Chevy, LLC, Cause No. 02D02-2103-CT-

000130, by the filing of a Complaint with said Court.

       2.     The Complaint, exhibits thereto, and Summons that were received by

Defendant are compiled and attached as Exhibit “A”.

       3.     Defendant is uncertain of the exact date on which it was served with

Summons and a copy of the Complaint and, as of the date of this filing, a Return of Service

has not yet been filed in the state court action.
USDC IN/ND case 1:21-cv-00118-HAB-SLC document 1 filed 03/23/21 page 2 of 3


       4.     Although Defendant is not aware of the exact date of service, because this

action was filed on March 8, 2021, the deadline for Defendant to remove this case to this

Court can be no earlier than April 7, 2021.

       5.     The above-described action is a civil action of which this Court has original

jurisdiction under the provisions of 28 U.S.C. §1331 and is one which may be removed to

this Court by the Defendant pursuant to the provisions of 28 U.S.C. §1441, in that

jurisdiction of this action exists in this Court by reason for federal question jurisdiction.

More specifically, Plaintiff alleges violations of Title VII of the Civil Rights Act of 1964.

       6.     The Defendant has filed a Notice of Removal contemporaneously herewith

in the Allen Superior Court.

       WHEREFORE, Defendant, Kelley Chevy, LLC, by counsel, files its Notice of

Removal, removing the action above now pending against it in the Allen Superior Court

to this Court forthwith.

                                              Respectfully submitted,

                                              CARSON LLP

                                              By: /s/ Eric M. Blume
                                                  Eric M. Blume, #29836-02
                                                  Rebecca S. Kleber, #34078-53
                                                  301 W. Jefferson Blvd., Ste. 200
                                                  Fort Wayne, IN 46802
                                                  Telephone: (260) 423-9411
                                                  Email: blume@carsonllp.com
                                                  Email: kleber@carsonllp.com

                                              Attorneys for Defendant
USDC IN/ND case 1:21-cv-00118-HAB-SLC document 1 filed 03/23/21 page 3 of 3


                             CERTIFICATE OF SERVICE

       I hereby certify that on March 23, 2021, a copy of the foregoing document was filed
electronically with the Court and was served via the Court’s CM/ECF system on the
following parties of record:

Christopher C. Myers
Christopher C. Myers & Associates
809 S. Calhoun Street, Suite 400
Fort Wayne, IN 46802
Email: cmyers@myers-law.com

                                                       /s/Eric M. Blume
